UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-2047


DAVID LOUIS WHITEHEAD,

               Plaintiff – Appellant,

          v.

MACY’S INC.; ANN TAYLOR, INC.; UNNAMED CO-CONSPIRATORS IMG
MODELS; IMG WORLD AND EMPLOYEES,

               Defendants – Appellees.



                           No. 09-1213


DAVID LOUIS WHITEHEAD,

               Plaintiff – Appellant,

          v.

PARAMOUNT PICTURES, INC.; DREAMWORK PICTURES, INC.; MTV OF
VIACOM, INC.; VIACOM, INC.; MGM, INC.; SONY, INC.; IMG
MODELS, INC.; IMG WORLD, INC.; VOGUE; VOGUE ITALY; NBC-
UNIVERSAL PICTURES, INC.; LIONSGATE ENTERTAINMENT, INC.;
TIME WARNER; SOUTHEASTERN UNIVERSITY; CORCORAN COLLEGE OF
ARST & DESIGN; STRAYER UNIVERSITY; ELECTRONIC ARTS SPORTS,
INC.; MIDWAY GAMES; MIDWAY HOME ENTERTAINMENT COMPANY;
WARNER    BROS,   INC.;    TURNER    BROADCASTING    STATION;
INTERNATIONAL ART FAIR, ART BASEL; GRANT HYATT HOTEL
WASHINGTON; ALPHA KAPPA ALPHA SORORITY, INC.; 20TH CENTURY
FOX FILM, INC.; WALT DISNEY/ABC, INC.; MACY'S, INC.,

               Defendants – Appellees.
                                No. 09-1270


DAVID LOUIS WHITEHEAD,

                    Plaintiff – Appellant,

             v.

PARAMOUNT PICTURES, INC.; DREAMWORK PICTURES, INC.; MTV OF
VIACOM, INC.; VIACOM, INC.; MGM, INC.; SONY, INC.; IMG
MODELS, INC.; IMG WORLD, INC.; VOGUE; VOGUE ITALY; NBC-
UNIVERSAL PICTURES, INC.; LIONSGATE ENTERTAINMENT, INC.;
TIME WARNER; SOUTHEASTERN UNIVERSITY; CORCORAN COLLEGE OF
ARTS & DESIGN; STRAYER UNIVERSITY; ELECTRONIC ARTS SPOERS,
INC.; MIDWAY GAMES; MIDWAY HOME ENTERTAINMENT COMPANY;
WARNER    BROS,   INC.;    TURNER    BROADCASTING    STATION;
INTERNATIONAL ART FAIR, ART BASEL; GRANT HYATT HOTEL
WASHINGTON; ALPHA KAPPA ALPHA SORORITY, INC.; 20TH CENTURY
FOX FILM, INC.; WALT DISNEY/ABC, INC.; MACY'S, INC.,

                    Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00792-JCC-TRJ)


Submitted:        August 26, 2009             Decided:   September 3, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Louis Whitehead, Appellant Pro Se. Andrew Steven Cabana,
Joseph Erwin Schuler, JACKSON LEWIS, LLP, Reston, Virginia;
Justin Florence, O’MELVENY & MYERS, LLP, Washington, D.C., for
Appellees.



                                     2
Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            David    Louis      Whitehead   seeks   to    appeal    the   district

court’s orders denying his motion to recuse the district court

judge; ruling on six separate motions filed by Whitehead; and

denying a stay or reconsideration of the district court’s order

disposing of Whitehead’s six motions.               This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory        and   collateral      orders,       28 U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).             The orders Whitehead seeks to

appeal are neither final orders nor appealable interlocutory or

collateral      orders.            Accordingly,      we     deny      Whitehead’s

July 2, 2009     motion    to    consolidate     eight    pending     appeals    and

dismiss     these       three     consolidated      appeals     for       lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and    argument    would   not   aid   the    decisional

process.

                                                                          DISMISSED




                                        4